NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 20-3034
                                     _____________

                            UNITED STATES OF AMERICA

                                             v.

                             DEANGELO LETTERLOUGH,
                                          Appellant

                                     ______________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                                (D.C. No. 1:18-cr-00118)
                      District Judge: Honorable Sylvia H. Rambo
                                    ______________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                  on September 22, 2021
                                  ______________

       Before: SMITH**, Chief Judge, MCKEE and RESTREPO, Circuit Judges

                            (Opinion filed: January 12, 2022)

                               _______________________

                                      OPINION*
                               _______________________


*
 This disposition is not an opinion of the full Court and under I.O.P. 5.7 does not
constitute binding precedent.
**Judge Smith was Chief Judge at the time this appeal was submitted. Judge Smith
completed his term as Chief Judge and assumed senior status on December 4, 2021.
McKEE, Circuit Judge.

       DeAngelo Letterlough challenges the District Court’s denial of his motion to

suppress evidence seized during a traffic stop. For the reasons that follow, we will affirm

the District Court.


                                             I.1

       Letterlough argues that Sergeant Meik’s report directly refutes Officer

McGowan’s testimony because the report states that the officers pulled Letterlough over

to “further the drug investigation” as they believed that he was the supplier. App. 7, 11,

70-72, 80-82; Appellant 11. Letterlough also points out that Sergeant Meik did not

mention a traffic violation. Letterlough argues that if this is true, then Officer McGowan

did not pull him over because of a turn signal violation. The District Court, however,

properly found that Officer Meik’s statement alone did not invalidate the traffic stop

because he did not witness the violation. Accordingly, the court reasoned that Meik did

not need to record it. Moreover, Officer McGowan’s motivation for the stop is irrelevant.




1
 The District Court had jurisdiction under 18 U.S.C. § 3231. We have jurisdiction under
28 U.S.C. § 1291. We review the District Court’s denial of a motion to suppress for clear
error as to the underlying factual determinations but exercise plenary review over the
District Court’s application of those facts to the law. United States v. Murray, 821 F.3d
386, 390-91 (3d Cir. 2016).
                                             2
Any technical violation of a traffic code legitimizes a traffic stop, even if the stop is

merely pretext for an investigation of some other crime.2

       Letterlough’s final argument is that McGowan lacked probable cause because the

police radio transmission incorrectly identified Letterlough as Mickey Roberts, whom the

Harrisburg Police knew did not have a driver’s license. The government, however,

correctly argues that this misidentification actually supports probable cause because it

gave officers additional justification to stop the car. The police knew that Roberts wasn’t

permitted to drive.

       Since it is clear that the traffic stop was justified, the District Court correctly held

that the subsequent search of the car was proper. An officer who develops reasonable

articulable suspicion of criminal activity during the course of a traffic stop may expand

the scope of the inquiry beyond the reason for the stop and detain the vehicle and its

occupants for further investigation under the circumstances here.3 The weapon and drug

paraphernalia Letterlough seeks to suppress were properly discovered during the course

of such an investigation. Accordingly, the seizure was proper, and the District Court did

not err in denying Letterlough’s suppression motion.



                                     II. CONCLUSION




2
  See United States v. Mosley, 454 F.3d 249, 252 (3d Cir. 2006) (“[O]nce a car has been
legally stopped, the police may ‘escalate’ the encounter by visually inspecting the interior
of the car, and checking credentials and asking questions of the occupants.”).
3
  United States v. Givan, 320 F.3d 452, 458 (3d Cir. 2003).
                                               3
    For the reasons set forth above, we will affirm the District Court’s order denying the

motion to suppress.




                                            4